Citation Nr: 0905751	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified at a hearing at the RO before a Member 
of the Board in March 2007.  

The case was remanded by the Board in October 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming service connection for a psychiatric 
disorder, including consideration of service connection for 
PTSD.  His case was remanded, in part, so that a VA 
psychiatric examination could be scheduled to ascertain 
whether he had PTSD or, in the alternative, whether symptoms 
of anxiety noted while the Veteran was on active duty could 
be related to any currently diagnosed psychiatric disorder.  
The Veteran was examined in September 2008 when PTSD was 
diagnosed.  The diagnosis was based on a noncombat stressor 
that has not been verified.  The examiner did not render an 
opinion regarding whether the anxiety noted during service is 
related to any currently diagnosed disorder.  As such, the 
examination is inadequate.  A remand by the Board "confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268 (1998).  



Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
psychiatric examiner who examined the 
Veteran to review the claims file and 
offer an opinion as to whether the in-
service symptoms of anxiety are more 
likely than not (50 percent or greater) 
related to any current acquired 
psychiatric disorder.  If that examiner is 
unavailable records should be forwarded to 
a similarly situated examiner.  If it is 
determined that the opinion cannot be 
entered without additional examination, 
that examination should be undertaken.  If 
PTSD is diagnosed, the examiner should be 
informed that only a stressor that has 
been verified may be used as a basis for 
such a diagnosis.  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



